    Case 4:19-cv-00414-A Document 65 Filed 06/14/19                   Page 1 of 6 PageID 1063



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

                                                          Civil Action No. 4:19-CV-00414-A
AMERICAN AIRLINES, INC.,

                                Plaintiff,
                                                                                   U.S. DISTRICT COURT
                                                                               NORTHERN DISTRICT OF TEXAS
                v.                                                                      FILED
TRANSPORT WORKERS UNION OF
AMERICA, AFL-CIO, INTERNATIONAL                                                      JUN 14 2019
ASSOCIATION OF MACHINISTS AND
AEROSPACE WORKERS, and AIRLINE                                                 CLERK, U.S. DISTRICT COURT
MECHANIC AND RELATED EMPLOYEE                                                     By·--;;;:;:;~-­
                                                                                        Dcputy
ASSOCIATION TWU/IAM,

                                Defendants.


                                     TEMPORARY RESTRAINING ORDER

         THIS MATTER came before the Court on the Motion for a Temporary Restraining

Order filed by Plaintiff American Airlines, Inc. ("American"). After reviewing the motion

papers, the Court finds:


        1.      American seeks to restrain and enjoin the Transport Workers Union of America,

AFL-CIO ("TWU"), International Association of Machinists and Aerospace Workers ("lAM"),

and Airline Mechanic and Related Employee Association TWU/IAM ("Association"),

(collectively with TWU and lAM, the "Union"), which represent the mechanics and related

employees at American, and their members, agents, and employees, and all persons and

organizations acting by, in concert with, or through or under them, or by and through them or

their orders, including, but not limited to, their local unions, from calling, permitting, instigating,

authorizing, encouraging, participating in, approving, or continuing any form of interference



                                                   1
   Case 4:19-cv-00414-A Document 65 Filed 06/14/19                    Page 2 of 6 PageID 1064



with American's airline operations in violation of Section 2, First of the Railway Labor Act,

45 U.S.C. § 151 et seq. ("RLA").

        2.     American is a "common carrier by air" as defined in the Federal Aviation Act of

1958, and a "can·ier" as defined by the RLA. The Association is the ce1tified bargaining

representative of the mechanics and related classification of employees at American. The

Association has designated lAM and/or TWU and/or its or their affiliates to represent

American's mechanics and related employees for contract administration and for other

representation pmposes at American's stations, bases or facilities.

        3.     Based upon American's filings-including its Complaint, Motion for a

Preliminary Injunction, Memorandum of Law in Support of Motion for a Preliminary Injunction,

Appendix in Support of American's Motion for a Preliminary Injunction, Motion for TRO,

Memorandum of Law in Support of Motion for TRO, and Appendix in Support of American's

Motion for a TRO-a TRO is warranted because American is likely to succeed on the merits of

its claims that the Union is violating Section 2, First of the RLA.

       4.      As the Union concedes, a showing of irreparable injury is not required for

issuance of an injunction for violation of Section 2, First of the RLA. (Defs.' Response in Opp.

to Pl.'s Mot. for a Prelim. Injunction & Supporting Br. at 18 n.3); see also Canso!. Rail Corp. v.

Ry. Labor Executives' Ass 'n, 491 U.S. 299, 303 (1989); S. Ry. Co. v. Bhd. of Locomotive

Firemen & Enginemen, 337 F.2d 127, 133 (D.C. Cir. 1964); United Air Lines, Inc. v. Int 'I Ass 'n

ofMachinist & Aerospace Workers, AFL-CIO, 243 F.3d 349,362-64 (7th Cir. 2001).

       5.      Although an irreparable injury showing does not apply to injunctions under the

RLA, additional and immediate, ineparable damage, injury, or loss will result to American

before the scheduled trial on its request for a preliminary and/or permanent injunction can be



                                                 2
   Case 4:19-cv-00414-A Document 65 Filed 06/14/19                     Page 3 of 6 PageID 1065



had. In addition, large numbers of the traveling public are likely to be deprived oftransportation

services, causing serious and substantial damage to the public interest. In addition, it appears

that unless such activity is restrained, American will suffer immediate and iiTeparable damage in

the form of damage to its business reputation and customer goodwill, none of which may be

recoverable fi·om the Union and much of which can never be recovered.

        6.      The Court further finds that if the TROis issued, the injury, if any, to the Union if

final judgment be granted in their favor, will be inconsequential when compared with the loss

and hardship that American, its customers, and the public will suffer if the TROis not issued

because the TRO merely requires the Union to satisfy its existing legal obligations, and,

furthermore, that any such injury suffered by the Union will be adequately indemnified by bond.

        THEREFORE, for the reasons stated on the record,

        IT IS ORDERED that the Union, and its members, agents, and employees, and all

persons and organizations acting by, in concert with, through or under it, or by and through it or

its orders, including, but not limited to, their affiliated and associated entities, and their local

unions, are enjoined from calling, permitting, instigating, authorizing, encouraging, participating

in, approving, or continuing any form of interference with American's airline operations,

including, but not limited to, any slowdown, work to rule campaign, or any other concerted

refusal to perform normal operations in violation of Section 2, First of the RLA. By way of

further example, this includes, but is not limited to, refusing to accept overtime as they would in

the nmmal course, refusing to accept field trips as they would in the normal course, failing to

complete maintenance repairs as they would in the normal course, slowing down in the

performance of their job duties, and any other action intended to cause aircraft to be out of

service (and specifically to cause aircraft out of service at 7 a.m.) or otherwise to cause flight



                                                   3
   Case 4:19-cv-00414-A Document 65 Filed 06/14/19                  Page 4 of 6 PageID 1066



delays or cancellations or interfere with American's operations, or threatening or intimidating

any employee for accepting overtime or field trips or otherwise performing his or her job duties

as he or she would in the normal course.

       IT IS FURTHER ORDERED that the Union shall take all reasonable steps within its

power to prevent the actions listed above, and to refrain from continuing such actions if

commenced, including, but not limited to, the following:

       a.      Instructing all employees represented by the Union and employed by American to

               resume their normal working schedules and practices, and providing American a

               copy of all such instructions;

       b.      Notifying all employees represented by the Union and employed by American, by

               the most expeditious means possible, of the issuance, contents, and meaning of

               the TRO, and producing a copy of all such notices to American;

       c.      Including in such notice a directive from the Union to their members employed by

               American not to engage in any concerted refusal to perform notmal operations,

               including, but not limited to, any slowdown, work to rule campaign, or any other

               concerted refusal to perform normal operations, including, but not limited to,

               refusing to accept overtime as they would in the normal course, refusing to accept

               field trips as they would in the normal course, failing to complete maintenance

               repairs as they would in the normal course, slowing down in the performance of

               their job duties, and any other action intended to cause aircraft to be out of service

              (and specifically to cause aircraft out of service at 7 a.m.) or otherwise to result in

              flight delays or cancellations or interfere with American's operations or in any

              way threatening or intimidating any employee for accepting overtime or field trips



                                                 4
  Case 4:19-cv-00414-A Document 65 Filed 06/14/19                  Page 5 of 6 PageID 1067




               or otherwise performing his or her job duties as he or she would in the normal

               course, to cease and desist all such activity, and to cease and desist all

               exhortations or communications encouraging same upon pain of fine, suspension,

               or other sanction by the Union;

       d.      Posting the notice described above on the Union's websites and social media

               accounts and providing American a copy of the notices; and

       e.      Distributing the contents of such notice through all non-public communication

               systems maintained by the Union, including any text message distribution lists, or

               similar systems, and providing a copy of the notice to American.

       IT IS FURTHER ORDERED that the Union is prohibited from including in such notices

(or distributing contemporaneously with such notices) any statements that its members might

interpret as suggesting they should continue to engage in the previously-described conduct

notwithstanding the TRO, including code words and:

       a.     Any assertion that the TRO does not prohibit individual employees from making

              voluntary decisions to engage in such actions; and

       b.     Any explanation of circumstances in which it would be appropriate or necessary

              for employees to engage in such actions prohibited by the TRO.




                                        END OF PAGES




                                                 5
   Case 4:19-cv-00414-A Document 65 Filed 06/14/19                 Page 6 of 6 PageID 1068


       IT IS FURTHER ORDERED that the Union report to the Court by 10:00 a.m. on June 18,

2019, by sworn affidavit, the methods used by the Union to effect the notice described above to

all its members and furnish to the Court copies of all notices required to be furnished to

American by the Union under the TRO.

       This TRO is issued on the condition that a bond be filed by American herein on or before

10:00 a.m. on June 17,2019, in the sum of$50,000.00, and that the Union shall recover from

American under said bond all loss, expenses, damages, and costs, including reasonable attorneys'

fees in defense against this order, if any, suffered by them in the event that American does not

succeed in this action.




                                                               c
                                                      United States District Judg
